 



EXHIBIT 10.1
MEMORANDUM OF AGREEMENT
BETWEEN
BOWATER CANADIAN FOREST PRODUCTS INC.
FOR ITS FOLLOWING MILLS:
Thunder Bay, Ontario
Gatineau, Quebec
Dolbeau, Quebec
AND
BOWATER MARITIMES INC.
FOR ITS FOLLOWING MILL:
Dalhousie, New Brunswick
AND
BOWATER MERSEY PAPER COMPANY LIMITED
FOR ITS FOLLOWING MILL:
Liverpool, Nova Scotia
(Individually referred to as the “Company”)
AND
COMMUNICATIONS, ENERGY AND PAPER WORKERS UNION OF CANADA (CEP)
AND ITS LOCALS
25, 39, 85, 117, 141, 141 Salaried, 142, 146, 164, 251, 252, 257, 259, 263
(Individually referred to as the “Union”)
 

June 24, 2005   MEMORANDUM OF AGREEMENT   Page 1 of 29

 



--------------------------------------------------------------------------------



 



  A)   Based on the understanding that the Communications, Energy and Paper
Workers Union of Canada (CEP) and its locals will recommend acceptance of this
Memorandum of Agreement and in full settlement of all items and subject to
ratification, which the bargaining committees representing the above parties
agree to recommend, the Collective Agreement to be in effect from May 1, 2004 to
April 30, 2009 shall be on the same terms as the 1998-2004 Collective
Agreements, except as hereinafter amended.     B)   All terms of this memorandum
will become effective on the date of ratification for active employees except as
herein specified to the contrary. The date of ratification will be consistent
for all locations and will be determined based on the date on which the CEP
chief spokesperson confirms the ratification in writing with the Company’s chief
spokesperson.     C)   All terms of this memorandum, if not ratified in
accordance with the previously agreed Group Bargaining Protocol will expire on
July 31, 2005.         (Words importing the masculine gender shall include the
feminine and vice versa)

All language in each collective agreement (referred to herein as the “collective
agreement”) will remain unchanged unless: (1) amended in this document; or
(2) amended by local bargaining on contract language and local issues.

1)   Duration of Labor Agreement       A five (5) year agreement from May 1,
2004 to April 30, 2009.   2)   Wage Increases       General wage increases as
follows:

May 1, 2004 — $0.70 per hour
May 1, 2005 — 2.5%
May 1, 2006 — $0.60 per hour
May 1, 2007 — 2.0%
May 1, 2008 — $0.60 per hour

3)   Pay Schedules       Over the term of the 2004-2009 Agreement, the parties
agree to work jointly at each mill in order to improve the efficiency of the
payroll process and reduce processing costs. Among other things, the parties
will examine the possible extension of the payday and, where appropriate, the
implementation of a bi-weekly payroll cycle.

 

June 24, 2005   MEMORANDUM OF AGREEMENT   Page 2 of 29

 



--------------------------------------------------------------------------------



 



4)   Papermaker’s Wage Scale       The Union has accepted the Company’s verbal
commitment regarding extending the scale.   5)   Job Classification Program    
  The parties have agreed to support the establishment of a JCP Revision
Advisory Committee. The letter of intent confirming this Committee is attached
as Appendix A.       The parties agree to refer the effluent treatment operator
pay classification to the Joint Classification Committee immediately following
the finalization and ratification of the recommendations that result from the
JCP Advisory Revision Committee. The Committee will process this request as a
priority. Wage adjustments, if any, will be made retroactive to the date of
ratification of the collective agreement.   6)   Shift premiums       Effective
the first day of the month following ratification of the collective agreement,
the shift premiums for hours worked between 4:00 p.m. and 12:00 p.m. and for
hours worked between 12:00 p.m. and 8:00 a.m. will be increased by $0.10. Based
on work schedules in effect at each mill, local adjustments will be made as per
past practice.   7)   Vacations       A fifth (5) week of annual vacation after
17 years of service will be granted upon ratification. It is understood that
already completed vacation schedules for 2005 will remain unchanged as a result
of additional weeks of vacation granted this year.   8)   Humanity Fund      
During the term of the 2004-2009 collective agreement, starting in
November 2005, each mill of the Company will match each employee’s contribution
to the Humanity Fund up to a maximum of $20 per year, with a mill-wide yearly
maximum of $10 multiplied by the number of classified employees at the date of
ratification.       Upon request of employees to set up a pay deduction, each
mill will administer the required pay deduction.       This deduction will be
made in November of each year and transferred to the National union thirty-
(30) days following the deduction.   9)   Pension Plan       A long-term
agreement of ten (10) years, from May 1, 2004 to April 30, 2014.

 

June 24, 2005   MEMORANDUM OF AGREEMENT   Page 3 of 29

 



--------------------------------------------------------------------------------



 



    The Company and the Union will jointly approach the government authorities
with the objective of getting permission to extend the amortization period of
the solvency deficit payment. A letter of intent supporting this commitment is
attached as Appendix B.       For Dolbeau, subject to confirmation by both
parties of the implementation details, verbal agreement was reached on
introduction, as of January 1, 2006, of a new method to determine credited
service in a pro-rated manner for up to 1,300 hours (1,400 hours as of
January 1, 2008) worked in any given year compared to an employee’s annual work
schedule, after which a full year’s credit will be extended, without exceeding
12 months of credited service.       For Dolbeau, effective January 1, 2006,
continuous employment will no longer accrue for the calculation of the bridging
supplement for employees not making contributions to the Pension Plan. The
Company and Union will work together to present options illustrated in
Appendix C to affected employees.       For all mills and locals, starting with
new requests made after the date of ratification, when correcting a bona fide
error or mistake to credited service in a Pension Plan, including past service,
any increase in such service will be subject to the employee making
contributions for the length of the increase in credited service, using the most
recent employee contribution formula and rate of pay.       For all mills,
effective May 1, 2009, the pension plan rules will be modified such that an
active employee retiring at age 57 or more with at least 20 years of continuous
service will be entitled to an unreduced pension and bridge benefit, subject to
the minimum reductions imposed under the regulations of the Income Tax Act.

 

June 24, 2005   MEMORANDUM OF AGREEMENT   Page 4 of 29

 



--------------------------------------------------------------------------------



 



The plan design is presented below:
PENSION PLAN (see Notes 1, 2, 3 and 4)

                                                                               
      Year 1     Year 2     Year 3     Year 4     Year 5     Year 6     Year 7  
  Year 8     Year 9     Year 10   Benefits   2004     2005     2006     2007    
2008     2009     2010     2011     2012     2013       (Effective May 1, except
when specified otherwise.)  
Formula (%), including Liverpool employees hired after the date of ratification
            1.70 %                             1.75 %                          
       
Formula (%), for Liverpool employees hired prior to ratification date(see Note
3)
            1.625/2 %                             1.7/2 %                      
           
Post-retirement adjustment * (January 1) CPI x 50%, Max: 5% (see Note 2)
            ü               ü               ü               ü               ü  
 
* For retirements after May 1st, 1987 (May 1st, 1984 for Thunder Bay only)
                                                                               
 
 
                          6% to April 30;   6.5% to
April 30;   7% to April 30;                                
Employee Contributions
          6% from     6 %   6.5% from   7% from   7.5% from     7.5 %     7.5 %
    7.5 %     7.5 %
 
          Jan-01           May-01   May-01   May-01                            
     

Note 1: Pension amendments will be implemented in two steps. The plan will be
first amended in 2005 and this first amendment will cover changes occurring
between Jan. 1st, 2005 and Dec. 31st, 2008 including indexation in 2005 and
2007. A second amendment will be made in 2009 and will cover changes taking
place between Jan. 1st, 2009 and April 30, 2014 including indexation in 2009,
2011 and 2013. To be effective, these amendments must comply with laws and
regulations in effect when filings are made.
Note 2: The pension adjustment formula is based on the Consumer Price Index for
the 12-month period ending in October of the preceding year (rounded to the
nearest tenth of one per cent), subject to a maximum 5% adjustment. For
calculation purposes, the Consumer Price Index means the all-items index
(1992=100, or if not available, the latest series available) published by
Statistics Canada.
 

June 24, 2005   MEMORANDUM OF AGREEMENT   Page 5 of 29

 



--------------------------------------------------------------------------------



 



Note 3: (Liverpool only): On May 1st, 2005, the plan is amended to replace the
current pension formula of 1.55% / 2% by 1.625% / 2%. In addition, the base year
is extended as follows:
Calculation date (earlier of retirement, termination, death or termination of
the plan)
May 1, 2004 to April 30, 2005:2001;
May 1, 2005 to April 30, 2006:2002;
May 1, 2006 to April 30, 2007:2003;
May 1, 2007 to April 30, 2008:2004;
Or after May 1, 2008:2005.
On May 1st, 2009, the Liverpool plan is amended to replace the pension formula
of 1.625%/2% by 1.7%/2%. In addition, from May 1, 2009, the base year is
extended as follows:
Calculation date (earlier of retirement, termination, death or termination of
the plan)
May 1, 2009 to April 30, 2010:2006;
May 1, 2010 to April 30, 2011:2007;
May 1, 2011 to April 30, 2012:2008;
May 1, 2012 to April 30, 2013:2009;
Or after May 1, 2013:2010.
Note 4: At Liverpool, as described in Appendix D, employees hired prior to
ratification will retain eligibility to the unique Mersey pension provisions.
New hires from date of ratification will be covered by the industry standard
pension provisions.
1946 Pension Plan (Dalhousie)
The parties agree to amend the 1946 Pension Plan as follows:
For employees in New Brunswick, effective May 1, 2005, where there was a
partition of benefits upon marriage breakdown, the reduction in a member’s
pension will reflect the characteristics of the pension on which the partition
of benefits was based.
Portability
Effective the first day of the month following ratification of the collective
agreement, for active employees participating in a Company pension plan that are
transferred within the same Company, with no interruption in employment, pension
portability as described hereunder will apply. For an employee who has been laid
off for a period of less than twelve (12) consecutive months, the pension
portability described hereunder will also apply if he has not received his
severance pay or withdrawn his pension entitlement. In cases where the former
mill and the new mill have different registered pension plans, the following
will apply:

•   The employee will enter into the pension plan of the new mill and will start
accruing credited service under this plan from the date of transfer of
employment. This plan will recognize the service completed under the former
pension plan for purposes of eligibility for ancillary benefits (early
retirement and bridge benefit).

 

June 24, 2005   MEMORANDUM OF AGREEMENT   Page 6 of 29

 



--------------------------------------------------------------------------------



 



•   The employee will stop accruing years of credited service in the former
plan. Years of service and pensionable earnings at the new mill will be
recognized in the former plan for purposes of eligibility for ancillary benefits
and calculation of final average earnings and benefits under the former plan
will be based on the former’s plan provisions in effect on the earlier of the
date of termination of employment with the Company, retirement from the Company
or death.

Such employee will therefore have pension entitlements in two different
registered pension plans.
Pension Plan Solvency
The Company agrees to continue to share pertinent funding information with the
Union.
Pension Committee
Joint Retirement Boards/Pension Meetings at Each Mill
The Company agrees to continue holding one local annual meeting on the Pension
Plan for union employees at each mill with union representatives chosen by each
local union.
If any, lost wages for one representative per CEP local will be paid for the
time spent attending such meeting at the mill level. Where applicable, existing
local arrangements for travel and expenses will be maintained.

10)   Job security

      For Thunder Bay, Gatineau, Dolbeau and Dalhousie Mills         The Company
agrees to renew all existing job security provisions and letters relative to job
security for the duration of the collective agreement.         The Company will
also update these provisions and letters where applicable, changing the
effective date to May 1, 2004, and all lists of regular employees will be
updated and renewed as of the date of ratification, and if requested by the
local union, as of
November 1, 2006.         For Liverpool Mill         The above language will
also apply to Liverpool with the following amendment:         Line 79 of the
Collective Agreement with Local 141 Salaried will be amended as follows: “This
does not preclude the Company’s ability to eliminate jobs as a result of
automation, technological change or attrition or to lay-off employees due to
lack of markets.”

 

June 24, 2005   MEMORANDUM OF AGREEMENT   Page 7 of 29

 



--------------------------------------------------------------------------------



 



11)   Severance pay

      For all mills, each collective agreement will be amended to include the
following language:         Permanent lay-off
In the event of a permanent paper machine, department or mill closure, the
maximum amount of severance pay will be one and one-half (1.5) weeks of pay per
year of continuous service.         Lay-off — 12 consecutive months
If the duration of a lay-off exceeds twelve (12) consecutive months, one-half
(0.5) week of pay will be paid per year of continuous service in addition to the
current provisions.         The total amount of severance pay that an employee
may receive will not exceed one and one-half (1.5) weeks of pay per year of
continuous service, for any reason, for any time.         The number of
continuous years of service shall be calculated from the last lay-off period for
which the employee received severance pay.         This is effective for
lay-offs commencing after the first day of the month following ratification of
the collective agreement.         For the Dolbeau mill and locals 25, 85, 252  
      Any reference to the Alliance Industrial Conversion Plan is deleted from
each collective agreement.

12)   Contracting out

      The Company agrees to renew all existing contracting-out provisions for
the duration of the collective agreement.         For Liverpool only, refer to
paragraph D in Appendix D.

 

June 24, 2005   MEMORANDUM OF AGREEMENT   Page 8 of 29

 



--------------------------------------------------------------------------------



 



13)   Benefits

  (i)   Weekly Indemnity (for all mills)

Weekly indemnity dispute resolution mechanism
For all mills, the following weekly indemnity dispute mechanism will apply
conditional on:

  •   The employee having submitted the required claim forms properly completed;
and     •   The employee having given authorization to the Company and/or the
insurer to have access to the information they require to adjudicate the claim.

a) If requested by the employee, the Company will make advance payments at
normal pay intervals until the claim is processed. The employee will sign a
promissory note stating that he will reimburse the Company for any advance
payments received.
b) The Company and/or insurer reserve the right to demand physical examinations
throughout the duration of the employee’s absence due to disability.
Such examinations shall be conducted by, physicians designated by the Company
and/or insurer.
Cost of physical examinations, transportation and reasonable out of pocket
expenses related thereto will be reimbursed.
c) Regardless of b) above, if there is a medical dispute as to the validity of a
claim and/or the continuance of a claim and if the physicians of the employee
and the Company or insurance carrier fail to reach an agreement, the dispute
will be referred to a mutually agreed upon practicing specialist, picked from a
list established yearly, who will render a final and binding decision. Payments
will continue until that final and binding decision is rendered.
Weekly Indemnity Benefits
For Liverpool Mill
Weekly Indemnity Plan for new hires after the date of ratification: The W.I.
benefit will be 70% of an employee’s lost time earnings, calculated on his
regular card rate.
 

June 24, 2005   MEMORANDUM OF AGREEMENT   Page 9 of 29

 



--------------------------------------------------------------------------------



 



  (ii)   Long Term Disability

Long Term Disability Definition
For All Mills and All Locals
An insured employee is considered totally disabled if, after having completed
benefits under the Weekly Indemnity Plan or the Salary Continuation Plan, he is
unable because of disease or injury to perform the duties of his regular
occupation, for the ensuing twenty-four (24) months, and thereafter he is unable
to perform any and every duty of every occupation in the mill for which he is
reasonably fitted by education, training or experience.
The existing maximum monthly benefit will increase by $200 for employees
actively at work on or after the first day of the month following ratification
of the collective agreement and by another $100 for employees actively at work
on May 1, 2007. These improvements will be fully paid by the Company.
In addition, the Company agrees to the following:
The monthly benefit will cease at the earliest of the following occurrences:
a) The date at which the disability ceases,
b) The date at which the employee is eligible for an unreduced pension,
c) The date at which the employee reaches 65 years of age,
d) The death of the employee.
Current provisions will not be reduced by, the above-noted language.

  (iii)   Dental Plans for Active Employees         (Thunder Bay, Dalhousie,
Gatineau and Dolbeau Mills)

Dental Plan — Schedule of fees
For existing and future Company-managed plans, from the first of the month
following ratification, apply the 2004 schedule of fees.
For calendar year 2006, apply the 2005 schedule of fees.
For calendar year 2007, apply the 2006 schedule of fees.
For calendar year 2008, apply the 2007 schedule of fees.
For calendar year 2009, apply the 2008 schedule of fees.
 

June 24, 2005   MEMORANDUM OF AGREEMENT   Page 10 of 29

 



--------------------------------------------------------------------------------



 



Dental Plan Benefits
For Dolbeau Mill
The existing provisions of the dental care plan coverage will be maintained for
the duration of the 2004-2009 Collective Agreement.
For the dental plan, the employee contribution will be adjusted to the
contribution level established in the table below. The employee monthly
contribution will also be adjusted on May 1st of each of the following years.

                                  Dental Plan     Employee Contributions (add
sales tax where applicable)           May 1, 2005*     May 1, 2006     May 1,
2007     May 1, 2008    
Family
    $10/month     $15/month     $15/month     $20/month    
Single
    $5/month     $6/month     $6/month     $8/month    

  *   Following ratification, employee contributions deducted in excess of the
applicable amounts from May 1, 2005 (excluding applicable arrears prior to
May 1, 2005) will be reimbursed through the payroll.

For the following mills and locals:
Dalhousie (117, 146, 164, 263), Gatineau (142, 251)
The Company will take over the administration of the medical and dental plan
coverage for active employees effective the first day of the fourth (4) month
following the ratification of the collective agreement. The programs offered by
the Company will provide a level of benefits equivalent to the ones in effect on
April 30, 2004 for the plans administered by these locals. Furthermore,
effective on the date of the take over, Class I expenses of the dental plan will
be reimbursed at 100% for all locals up to the applicable limits.
 

June 24, 2005   MEMORANDUM OF AGREEMENT   Page 11 of 29

 



--------------------------------------------------------------------------------



 



For the dental plan, the employee contribution will be adjusted to the
contribution level established in the table below. The employee monthly
contribution will also be adjusted on May 1st of each of the following years.

                                  Dental Plan     Employee Contributions (add
sales tax where applicable)           May 1, 2005*     May 1, 2006     May 1,
2007     May 1, 2008    
Family
    $10/month     $15/month     $15/month     $20/month    
Single
    $5/month     $6/month     $6/month     $8/month    

  *   Following ratification, employee contributions deducted in excess of the
applicable amounts from May 1, 2005 (excluding applicable arrears prior to
May 1, 2005) will be reimbursed through the payroll.

For the Mersey Mill and Locals 141, 141 Salaried and 259:
The Mersey Protective Association (MPA) will continue managing dental benefits.
Changes to benefit coverage and Company contributions are described in
Appendix D.
For the Thunder Bay Mill
The Company will continue to pay 100% of dental plan premiums for the term of
the 2004-2009 Collective Agreement.

  (iv)   Extended Health Care Plans for Active Employees

For Thunder Bay and Dolbeau Mills
The following changes will be effective the first of the month following
ratification: Brand name prescription drugs will be reimbursed at 80%. For
generic prescription drugs and drugs with no generic, the reimbursement will be
100%. Brand name drugs will only be reimbursed at 100% provided there is a
medical justification from the treating physician for its generic equivalent not
being recommended, not tolerated or cannot be administered given the medical
condition of the insured participant.
The parties recognize that the use of generic drugs is an important element for
containing costs in a health care plan. Consequently, the parties agree to meet
and develop a mutually agreed upon plan to increase the use of generic drugs.
This initiative will take place in all mills within 12 months of the
ratification of the collective agreement. The plan could include promotional
campaigns to improve doctors and pharmacists’ awareness regarding generic drug
use.
 

June 24, 2005   MEMORANDUM OF AGREEMENT   Page 12 of 29

 



--------------------------------------------------------------------------------



 



Reimbursement for paramedical expenses will be $400 per year per type of
practitioner; the number of visits will be adjusted accordingly and the minimum
reimbursement per visit will be $15. For physiotherapy, the existing maximum
reimbursement will be increased to $600 per year. It is understood that current
coverage will not be reduced.
For other items, existing maximum level of coverage will remain in place.
For Thunder Bay Mill
For the duration of the 2004-2009 Agreement, the Company agrees to continue to
pay 100% of the premium cost for Extended Health Care Plan.
Surviving Spouse Health Care Coverage
In the event of the death of a retiree covered under a health care benefit plan,
the surviving spouse will have the option to continue to be covered by the plan
provided the spouse pays the total cost of the premiums.
If there is no pension payment from which to deduct the premiums, the spouse
will have to supply to the Company postdated cheques covering the coming year’s
premium payments. To maintain the coverage, the spouse will have to submit
required information and payment as stipulated by the Company’s procedures.
The coverage will cease effective the date this benefit plan coverage would have
expired for the retiree, or earlier if there is a change to the surviving
spouse’s marital status.
Lifetime Maximum
The Company agrees to eliminate the lifetime maximum for the Extended Health
Care Plan.
For Dolbeau Mill
Effective May 1, 2005, the cost of the Extended Health Care plan will be paid
100% by the Company during the term of the 2004-2009 Agreement. Following
ratification, employee contributions deducted from May 1, 2005 (excluding
applicable arrears prior to May 1, 2005) will be reimbursed through the payroll.
For Gatineau and Dalhousie Mills
The medical programs offered by the Company will provide a level of benefits
equivalent to the ones in effect on April 30, 2004 for the plans administered by
these locals.
 

June 24, 2005   MEMORANDUM OF AGREEMENT   Page 13 of 29

 



--------------------------------------------------------------------------------



 



The following changes will be effective the first of the month following
ratification: Brand name prescription drugs will be reimbursed at 80%. For
generic prescription drugs and drugs with no generic, the reimbursement will be
100%. Brand name drugs will only be reimbursed at 100% provided there is a
medical justification from the treating physician for its generic equivalent not
being recommended, not tolerated or cannot be administered given the medical
condition of the insured participant.
The parties recognize that the use of generic drugs is an important element for
containing costs in a health care plan. Consequently, the parties agree to meet
and develop a mutually agreed upon plan to increase the use of generic drugs.
This initiative will take place in all mills within 12 months of the
ratification of the collective agreement. The plan could include promotional
campaigns to improve doctors and pharmacists’ awareness regarding generic drug
use.
Reimbursement for paramedical expenses will be $400 per year per type of
practitioner; the number of visits will be adjusted accordingly and the minimum
reimbursement per visit will be $15. For physiotherapy, the existing maximum
reimbursement will be increased to $600 per year. It is understood that current
coverage will not be reduced.
For other items, existing maximum level of coverage will remain in place.
Effective on May 1st, 2005, the Company will pay 100% of the Extended Health
Care Plan premium during the term of the 2004-2009 Agreement.
Following ratification, employee contributions deducted from May 1, 2005
(excluding applicable arrears prior to May 1, 2005) will be reimbursed through
the payroll.
For Liverpool Mill
The Mersey Protective Association (MPA) will continue to manage medical
benefits. Changes to benefit levels and Company contributions are described in
Appendix D.

  (v)   Vision care

For already existing vision care plans, effective the first day of the month
following ratification of the collective agreement for Company-managed plans,
the maximum reimbursement per insured individual will be adjusted to $150.

  (vi)   Definition of Spouse (for Thunder Bay Mill only)

Revise the current definition of Spouse as follows and extend it to all group
insurance, health care and dental plans:
“Spouse” means either of two persons who,
(a) Are married to each other, or
 

June 24, 2005   MEMORANDUM OF AGREEMENT   Page 14 of 29

 



--------------------------------------------------------------------------------



 



  (b)   Are not married to each other and are living together in a conjugal
relationship,

  (i)   Continuously for a period of not less than one year, or     (ii)   In a
relationship of some permanence, if they are the natural or adoptive parents of
a child, both as defined in the Family Law Act.

  (vii)   Children with Disabilities

Insured children suffering from a physical or mental disability will continue to
be covered beyond the maximum age as long as they are dependents of the
employee.

  (viii)   Basic Life Insurance

Effective the first day of the month following ratification of the collective
agreement for employees actively at work at that time, the Company-paid portion
of Basic Life Insurance will increase by $10,000 and the improvement will be
fully paid by the Company. The adjustments will be made locally as per past
practice.

  (ix)   Accidental Death & Dismemberment

Effective the first day of the month following ratification of the collective
agreement for employees actively at work at that time, the Company-paid portion
of Basic Accidental Death and Dismemberment Insurance will increase by $5,000
and will be at a minimum coverage level of $50,000 for all eligible employees.
This improvement will be fully paid by the Company. The adjustments will be made
locally as per past practice.

  (x)   Optional Life Insurance

For All Mills and All Locals
Effective January 1, 2006, a new Company-administered optional life insurance
plan for active employees will be implemented. This plan, fully paid by the
employee, will be made available to employees less than 65 years old.
This new optional life insurance will be available on the life of the active
employees to a maximum of $200,000 in increments of $25,000. With notification
to the Mill Human Resources Department, employees will be permitted once a year
to amend their level of coverage. Formal notification of such change must be
made by November 30th of the preceding year to be effective January 1st of the
following year or later, upon acceptance from the insurance carrier following
proof of good health.
Coverage premiums will be based on sex, age and smoker or non-smoker status;
restrictions and exclusions will be subject to the insurance provider’s plan
policies.
 

June 24, 2005   MEMORANDUM OF AGREEMENT   Page 15 of 29

 



--------------------------------------------------------------------------------



 



Associated premium costs will be administered through payroll deductions.
Coverage will end at termination, at age 65 or upon retirement, whichever is
earlier.
Existing additional life insurance coverage provided by some collective
agreements is no longer available to new applicants. At Dalhousie and Gatineau,
the fixed Company subsidy of $12 will be provided monthly during the term of the
2004-2009 agreement, provided that:

  a)   The existing Union-managed plan is still being offered; and     b)   The
employee has maintained both uninterrupted participation and optional coverage
for himself/herself to the said Union -managed plan.     (xi)   Dependent Life
Insurance

Effective the first day of the month following ratification of the collective
agreement for employees actively at work at that time, the Company-paid portion
of Basic dependent life insurance will increase by $5,000 for spouse and $2,500
for children and the improvement will be fully paid by the Company. The
adjustments will be made locally as per past practice.

14)   Retiree Life Insurance

For all mills and locals:
For employees retiring after the first day of the month following ratification
of the collective agreement, the death benefit coverage will be increased by
$1,000.

15)   Maternity/Parental Leave

In the case of maternity leave and parental leave, the eligible employee will be
granted a leave of absence in accordance with the Federal and/or Provincial
laws.

16)   Non-Discrimination

There shall be no discrimination, harassment or intimidation against anyone.
Nothing in the Collective Agreement shall conflict with any Provincial or
Federal legislation.

17)   Local Issues and Contract Language

Individual mill local issues and contract language changes previously agreed to
as part of 2004-2009 bargaining will be attached to and form part of this
agreement as part of the local ratification process at each location.
 

June 24, 2005   MEMORANDUM OF AGREEMENT   Page 16 of 29

 



--------------------------------------------------------------------------------



 



Appendix A
LETTER OF INTENT
FROM THE COMPANY
TO
CEP and its locals governed by the Job Classification Plan
Forest Products Industry’s Job Classification Plan (JCP)
The Company commits to support the establishment in 2005 or later of a JCP
advisory revision committee and to offer it all the cooperation required.
The committee’s main goal would be to review the plan’s criteria (e.g. value of
criteria, qualifications, prerequisites or other criteria relevant to this
study) and to ensure that they reflect today’s reality, particularly with
regards to new technologies and new qualification requirements within the
industry. Furthermore, it would ensure compliance with the various pay equity
legislations.
The objective of the committee is to ensure a better internal equity between
jobs covered by the Job Classification Plan and to formulate a global proposal
to update the Plan. The advisory committee does not have the mandate of
examining the remuneration issues that could result from a revised structure of
classes.
The advisory committee must jointly agree and approve the recommendations. Then,
those recommendations will be ratified and implemented by the parties.
In the event that rate adjustments must be made to the jobs evaluated under the
JCP, such adjustments, will be approved by, each member company in cooperation
with the CEP locals involved.
The companies and unions who will delegate participants to said committee will
be fully responsible for all costs incurred by their respective participants.
Should the services of an outside consultant be necessary, the selection of this
consultant will be made jointly and consulting fees and other related expenses
will be shared.
 

June 24, 2005   MEMORANDUM OF AGREEMENT   Page 17 of 29

 



--------------------------------------------------------------------------------



 



Appendix B
LETTER OF INTENT
BETWEEN THE COMPANY
AND
CEP and its locals
25, 39, 85,117, 141, 141 Salaried, 142, 146, 164, 251, 252, 257, 259, 263
Pension Plans — Joint Request to Government Authorities
The Union and the Company agree to present a joint request to the Quebec Pension
Board, the Nova Scotia Superintendent of Pensions or the Financial Services
Commission of Ontario, and to the Canada Revenue Agency. The objective of the
joint request will be to obtain from the government authorities permission to
amortize starting in 2005 or later, any solvency deficit over a period of
10 years instead of the prescribed periods under the law and the applicable
regulations.
 

June 24, 2005   MEMORANDUM OF AGREEMENT   Page 18 of 29

 



--------------------------------------------------------------------------------



 



Appendix C
Retirement Plan 1994 — Dolbeau Mill
Explanation of the change to be implemented on January 1, 2006
For the employees who are not contributing to the retirement plan as of that
date, credited service will no longer accumulate for purpose of calculating the
bridging supplement payable to employees who retire between age 55 and 65, after
having completed at least 20 years of continuous service.
Options offered to concerned employees up to January 1, 2006 :

1)   Enroll in the plan before January 1, 2006 and pay contributions

         
Impact:
  a)   Credited service will accumulate for the calculation of the basic pension
from the date of enrolment;
 
       
 
  b)   Credited service will continue to accumulate after January 1, 2006 for
purpose of calculating the bridging supplement for early retirement after having
completed at least 20 years of continuous service.

or
Do not enroll in the plan and do not pay contributions to the plan.

         
Impact:
  a)   Maintain credited service accumulated as of December 31, 2005 for purpose
of calculating the bridging supplement payable in case of early retirement after
having completed at least 20 years of continuous service;
 
       
 
  b)   Credited service will no longer accumulate on and after January 1, 2006
for purpose of calculating such bridging supplement.

 

June 24, 2005   MEMORANDUM OF AGREEMENT   Page 19 of 29

 



--------------------------------------------------------------------------------



 



APPENDIX D
Framework for Resolution
of Mersey Mill Specific Issues
June 22, 2005
A. Health and Dental Benefits
The Mersey Protective Association — Hospital Division (MPA-HD) would remain
intact for the term of the Agreement. The Company accepts no fiduciary
responsibility or liability for the operation or expenses of the Association
beyond timely payment of Company contributions and a portion of administration
expenses as set forth in this document. Members of the Association shall be
wholly responsible for any and all other costs associated with the
administration of the Association.

  1.   Effective on the first day of the month following ratification of the
Collective Agreement, the Company commits to cover the medical and dental costs
of all active employees and their dependents, less the negotiated employee
contributions for dental coverage.     2.   Active employees’ monthly
contributions to MPA-HD for the dental plan will be as follows:

                            Dental Plan     Employee Contributions (add sales
tax where applicable)                      
First of the month following ratification
    May 1, 2006     May 1, 2008     Family    
$10/ month
    $15/ month     $20/ month     Single    
$5 / month
    $6/ month     $8/month    

  3.   For the duration of the 2004 — 2009 Collective Agreement, payments will
be made on the basis of the 2004 MPA-HD benefits schedule, plus upgrades from
the pattern settlement for areas where the 2004 MPA-HD benefits are less than
those in the pattern settlement. The benefits schedule will not change during
the life of the Collective Agreement. Both for active and retired members of MPA
— HD, payment of any `ad hoc` claims outside the agreed upon schedule of
coverage will be made at the decision and expense of the Association and will
not be refunded by the Company.     4.   The Company will contribute towards the
Association’s normal administrative costs based on equivalency to the value of
the active employee medical and dental

 

June 24, 2005   MEMORANDUM OF AGREEMENT   Page 20 of 29

 



--------------------------------------------------------------------------------



 



      expenses as a percentage of total medical and dental expenses. This shall
be included in MPA-HDs monthly billing to the Company.     5.   The Company, on
a one-time basis, will fund a working reserve in the amount of $100,000 to
provide working capital for payment of claims in advance of the monthly billing.
This money is considered an advance loan which at all times belongs to the
Company.     6.   Any shortfall in funding at the point of implementation of
this new arrangement will not be the responsibility of the Company.     7.   Any
surplus at the time of implementation of this new arrangement will belong to the
members of the Association.     8.   MPA — HD will submit monthly bills to the
Company including details of the previous month’s claims activities. This report
will include a breakdown of claims by category of coverage, separating active
employees and dependents, and retired members and their dependents.     9.  
Retirees will become responsible for the full costs allocated to them and their
dependents by January 1, 2009. Until that time active employees will continue to
be responsible for any subsidization of retiree costs in advance of retirees
assuming responsibly for their full costs. Retiree contributions will increase
to cover the cost of all retiree claims by applying a standard percentage
increase to all retirees until they all reach the full contribution level.    
10.   The Company, at its discretion and expense may perform audits of the
Association’s finances.     11.   The Company will receive on a timely and
yearly basis, a copy of the financial statements of MPA — HD.     12.   The
Company will also receive in a timely fashion a copy of any changes made to MPA
— HD by-laws.

The Union commits that the provisions of this plan will be implemented and
cannot be overturned by members of the Association. This plan will be in effect
for the life of the 2004-2009 Collective Agreement as a trial and is subject to
discontinuation unless both parties agree to its renewal.
B. Pension
Employees hired prior to date of ratification

  1.   The formula for the base pension calculation will be improved to
1.625%/2.0% in 2005 and to 1.7%/2.0% in 2009.

 

June 24, 2005   MEMORANDUM OF AGREEMENT   Page 21 of 29

 



--------------------------------------------------------------------------------



 



  2.   Effective May 1, 2009, the plan will be amended to reflect early
retirement without reduction in pension or bridging for active employees when
they reach age 57 with at least 20 years of continuous service, subject to
limits arising from legislation.     3.   The minimum requirement for hours
worked to constitute a full year of credited service under the Mersey plan will
be increased from 1200 hours to 1300 hours in 2005, and further increased to
1400 hours in 2007.

Employees hired after date of ratification:

  1.   Only for all new hires following date of ratification, upon eligibility,
they will participate in a pension plan structured as per the industry plan (eg,
the plan in place at Dolbeau, Gatineau, Dalhousie, etc), including among others
the pension formula and definition of earnings.

C. Weekly Indemnity
Only for all new hires following date of ratification, weekly indemnity payments
shall be made on the basis of a 70% payment at the employee’s regular classified
rate of earnings.
D. Contracting Out
Within six (6) months following the ratification date, the parties will meet,
with legal counsel present, to discuss the letter of intent dated October 6,
1999, regarding the Contracting Out Committee.
E. Pension Service
The Company’s commitment to recognize pension service, as per the 1999
Memorandum of Agreement will be honoured, without prejudice.
F. Minimum Pension Disability Policy
The cap on the Minimum Pension Disability Policy (Gardner Johnson formula) will
be upgraded by $50 on May 1, 2005 and by $50 on May 1, 2009.
 

June 24, 2005   MEMORANDUM OF AGREEMENT   Page 22 of 29

 



--------------------------------------------------------------------------------



 



Subject to ratification, the parties hereto have signed this Memorandum of
Agreement on this    24   day of    June   , 2005 in Montreal, Quebec.
Sous réserve de la ratification, les parties ont signé le présent mémoire
d’entente le    24    jour de    June   , 2005 à Montréal, Québec.

     
For Bowater Canadian Forest Products
Inc., Bowater Maritimes Inc. and
Bowater Mersey Paper Company Ltd.

Pour Bowater Produits forestiers du
Canada inc., Bowater Maritimes Inc.
et Bowater Mersey Paper Company Ltd.

   
For the Communications, Energy and
Paperworkers Union of Canada

Pour le Syndicat canadien des
communications, de l’énergie et du
papier

     
/s/ James T. Wright
  /s/ Signature illegible
 
   
 
   
/s/ Georges Cabana
  /s/ Signature illegible
 
   
 
   
/s/ Signature illegible
   
 
   
 
   
Linda Gauvin
  /s/ Signature illegible
 
   
 
   
/s/ Signature illegible
  /s/ Signature illegible
 
   

/s/ Signature illegible
/s/ Claudine M. Massicotte
/s/ Claude St-Laurent
/s/ P. Ferreira
 

June 24, 2005   MEMORANDUM OF AGREEMENT   Page 23 of 29

 



--------------------------------------------------------------------------------



 



     
For
Company Representatives of Bowater
Canadian Forest Products Inc.,
Bowater Maritimes Inc. and Bowater
Mersey Paper Company Limited

Pour les représentants de Bowater
Produits forestiers du Canada inc.,
Bowater Maritimes Inc. et Bowater
Mersey Paper Company Ltd.
  For the Communications, Energy and
Paperworkers Union of Canada
National Representatives

Pour le Syndicat canadien des
communications, de l’énergie et du papier
Représentants nationaux

     
 
  /s/ Signature illegible
 
   
 
   
 
  /s/ Signature illegible
 
   
 
   
 
   
 
   
 
   
 
   
 
  /s/ Signature illegible
 
   
 
   
/s/ Claude St-Laurent
   
 
   
 
   
/s/ Claudine M. Massicotte
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
  /s/ Signature illegible
 
   

 

June 24, 2005   MEMORANDUM OF AGREEMENT   Page 24 of 29

 



--------------------------------------------------------------------------------



 



     
For Bowater Canadian Forest Products
Inc.

Pour Bowater Produits forestiers du
Canada inc.

Thunder Bay Mill
Usine de Thunder Bay
  For the Communications, Energy and
Paperworkers Union of Canada

Pour le Syndicat canadien des communications,
de l’énergie et du papier

Thunder Bay Mill — Locals 39 and 257
Usine de Thunder Bay - Sections locales 39 et
257

     
/s/ Signature illegible
  /s/ Signature illegible
 
   
 
   
 
  /s/ Signature illegible
 
   
 
   
 
  /s/ Signature illegible
 
   
 
   
 
  /s/ Signature illegible
 
   
 
   
 
  /s/ Signature illegible
 
   
 
   
 
  /s/ Signature illegible
 
   

 

June 24, 2005   MEMORANDUM OF AGREEMENT   Page 25 of 29

 



--------------------------------------------------------------------------------



 



     
For Bowater Canadian Forest Products
Inc.

Pour Bowater Produits forestiers du
Canada inc.
Gatineau Mill
Usine de Gatineau
  For the Communications, Energy and
Paperworkers Union of Canada

Pour le Syndicat canadien des communications,
de l’énergie et du papier

Gatineau Mill — Locals 142 and 251
Usine de Gatineau — Sections locales 142 et 251

     
/s/ Signature illegible
  /s/ Signature illegible
 
   
 
     
/s/ Signature illegible
  /s/Bernard Larabrie
 
   
 
     
 
  /s/ Signature illegible
 
   
 
     
 
  /s/ Signature illegible
 
     
 
   
 
   
 
     
 
  /s/ Signature illegible
 
   
 
     
 
  /s/ Signature illegible
 
     
 
  /s/ Signature illegible
 
     
 
   
 
     
 
   
 
   

 

June 24, 2005   MEMORANDUM OF AGREEMENT   Page 26 of 29

 



--------------------------------------------------------------------------------



 



     
For Bowater Canadian Forest Products
Inc

Pour Bowater Produits forestiers du
Canada inc.

Dolbeau Mill
Usine de Dolbeau
  For the Communications, Energy and
Paperworkers Union of Canada

Pour le Syndicat canadien des communications,
de l’énergie et du papier

Dolbeau Mill - Locals 25, 85 and 252
Usine de Dolbeau - Sections locales 25, 85 et 252

     
/s/ Daniel Laberge
  /s/ Signature illegible
 
   
 
   
/s/ Signature illegible
  /s/ Signature illegible
 
   
 
   
 
  /s/ Signature illegible
 
   
 
   
 
  /s/ Alain Alain
 
   
 
  /s/ Signature illegible
 
   
 
  /s/ Signature illegible
 
   
 
  /s/ Signature illegible
 
   
 
   
 
  /s/ Signature illegible
 
   
 
   
 
  /s/ Signature illegible
 
   

 

June 24, 2005   MEMORANDUM OF AGREEMENT   Page 27 of 29

 



--------------------------------------------------------------------------------



 



     
For Bowater Maritimes Inc.

Pour Bowater Maritimes Inc.

Dalhousie Mill
Usine de Dalhousie
  For the Communications, Energy and
Paperworkers Union of Canada

Pour le Syndicat canadien des communications,
de l’énergie et du papier

Dalhousie Mil — Locals 117, 146, 164 and 263
Usine de Dalhousie — Sections locales 117,146,164
et 263

     
/s/ Signature illegible
  /s/ Michael Maloy
 
   
 
   
/s/ Michael Donovan
  /s/ Signature illegible
 
   
 
   
 
  /s/ Signature illegible
 
   
 
   
 
  /s/ Richard Roz
 
   
 
   
 
  /s/ Jerry Orapear
 
   
 
   
 
   
 
  /s/ Claude Leclair
 
   
 
   
 
  /s/ Signature illegible
 
   
 
   
 
  /s/ Signature illegible
 
   
 
   
 
  /s/ Signature illegible

 

June 24, 2005   MEMORANDUM OF AGREEMENT   Page 28 of 29

 



--------------------------------------------------------------------------------



 



     
For Bowater Mersey Paper Company
Ltd.

Pour Bowater Mersey Paper Company
Ltd.

Liverpool Mill
Usine de Liverpool
  For the Communications, Energy and
Paperworkers Union of Canada

Pour le Syndicat canadien des communications,
de l’énergie et du papier

Liverpool Mill — Locals 141, 141 Salaried and
259
Usine de Liverpool — Sections locales 141, 141
Salaried et 259

     
/s/ Bruce E. Nunn
  /s/ Signature illegible
 
   
 
   
/s/ Signature illegible
  /s/ Kevin Evans
 
   
 
   
 
  /s/ Donald E. Fisher
 
   
 
   
 
  /s/ Paul R. Connally
 
   
 
   
 
  /s/ David Dagly
 
   
 
   
 
  /s/ Gordon Veinat
 
   

 

June 24, 2005   MEMORANDUM OF AGREEMENT   Page 29 of 29

 



--------------------------------------------------------------------------------



 



LETTER OF INTENT
BETWEEN THE COMPANY
AND THE
COMMUNICATION, ENERGY AND PAPERWORKERS UNION OF CANADA
AND ITS LOCALS
25, 39, 85, 117, 141, 141 Salaried, 142, 146, 164, 251, 252, 257, 259, 263
Contracting out
In light of the discussions that were conducted by the parties during the 2004
negotiations process regarding the concern of the Union related to the use of
contracting out and the potential effect of the new Quebec law (labour code,
art. 45), the parties agree to implement for the duration of the collective
agreement (2004-2009) this particular letter of intent to ensure follow-up on
this subject.
By this letter, the Company commits that it is not its intention to lay off the
regular employees through the use of contractors. Further the Company commits to
work with the Union at all levels (National, Regional, Local) with respect to
the foregoing, specifically to ensure that plans to contract out work are
properly communicated and the scope of work that is going to be done is
reviewed. At the local level, the discussion (emergencies excepted) will provide
an opportunity for the Union to ask questions about the scope of work and seek
clarification on alternatives before the Company awards the contract.
It is agreed that all existing contracting out language in the collective
agreements remain unchanged and that the use of this letter represents a guiding
principle and is a reference for the parties but is not included in the
Memorandum of Agreement.
Upon Union request, the Company agrees to a meeting with the National Executive
of the CEP mid way through the contract term to review the application of the
guiding principle described in this Letter of Intent.
/s/ Georges Cabana
Georges Cabana
Vice President, Human Resources and Public Affairs, Canada

 